RUMSEY, J.
The only objection made to this judgment is that1 the descriptions in the deeds to the plaintiffs’ testator and by the plaintiffs to the defendant are so indefinite that the lands cannot be located, and therefore the deeds are void for indefiniteness, and no title passed. It is undoubtedly true that the first requisite of an adequate description is that the land shall be identified with reasonable certainty; but, if the description is sufficient to enable the lands to be located by an actual survey, the deed will be upheld, however indefinite it may seem to be. It appeared that the description in each deed began at a given point, which could be easily identified by reference to the map referred to in the deed. The first course was given in each deed, and the precise distance for which that and every -other course was to run was also stated, and the descriptions required that, running these distances, the last one should terminate .at the place of beginning. The surveyor called by the defendant testified that by taking the map there would be no difficulty in locating the land as described in the deeds' and that was not disputed. The objection, therefore, is not well taken, and the judgment should be affirmed, with costs. All concur.